Case 8:18-cv-01497-JSM-AEP Document 115 Filed 01/08/20 Page 1 of 11 PageID 440



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 YASHICA CLEMMONS,

        Plaintiff,

 v.                                                          Case No: 8:18-cv-1497-T-30AEP

 ROBERT GUALTIERI, HOWARD
 SKAGGS and PINELLAS COUNTY
 SHERIFF’S OFFICE,

        Defendants.


                                            ORDER

        In March 2016, Dominique Battle, a 16-year-old female, and two other minors

 drowned after law enforcement allegedly forced their vehicle into a shallow pond during a

 chase. Now Dominique’s mother, Yashica Clemmons, is suing the Pinellas County

 Sheriff’s Office, Sheriff Bob Gualtieri, and Sergeant Howard Skaggs for violating

 Dominique’s constitutional rights under 42 U.S.C. § 1983 and for negligence resulting in

 wrongful death under Florida law. Defendants have moved to dismiss for various reasons,

 including that Clemmons lacks standing. The Court concludes that the Amended

 Complaint should be dismissed and that Clemmons should be given an opportunity to

 correct the deficiencies and substitute the real party in interest as Plaintiff.

                                       BACKGROUND

        The following facts are taken from the allegations of the Amended Complaint,

 which the Court assumes are true for purposes of this Order.
Case 8:18-cv-01497-JSM-AEP Document 115 Filed 01/08/20 Page 2 of 11 PageID 441



       Dominique and two other minors were driving a car in the early morning hours of

 March 31, 2016. Around 4 a.m., Pinellas County Sheriff’s Office (“PCSO”) Sgt. Skaggs—

 who was in an unmarked vehicle and did not enable his vehicle’s lights or siren—began a

 high-speed chase of Dominique’s vehicle. Despite being told to stop the chase, which was

 prohibited by PCSO policies, Sgt. Skaggs and other deputies continued their pursuit.

        Dominique’s vehicle entered the Royal Palm Cemetery, which has only one exit.

 Sgt. Skaggs followed Dominique’s vehicle into the cemetery and performed Pursuit

 Intervention Technique (“PIT”) maneuver on Dominique’s vehicle, causing it to plunge

 into a shallow pond.

        Sgt. Skaggs and other PCSO deputies stood on the shoreline of the pond and did not

 attempt to rescue Dominique and the other minors. Ultimately, Dominique and the other

 two minors drowned in the vehicle while Sgt. Skaggs and other PCSO deputies watched

 without making any attempt at rescue.

        Sheriff Gaultieri then attempted to cover up what happened to Dominique and the

 other minors. Sheriff Gaultieri first denied there was a high-speed chase despite dash cams

 showing deputies chasing Dominique’s vehicle upwards of 93 miles per hour. Sheriff

 Gualtieri also reported that Dominique’s vehicle was 80 yards from the shore when it was

 actually only 15 feet from the shore. Finally, Sheriff Gaultieri claimed that PCSO deputies

 attempted to rescue Dominique and the other minors despite video evidence showing no

 rescue was attempted.




                                             2
Case 8:18-cv-01497-JSM-AEP Document 115 Filed 01/08/20 Page 3 of 11 PageID 442



         Clemmons argues that as a direct result Sheriff Gualtieri, Sgt. Skaggs, and PCSO’s

 actions, Dominique’s constitutional rights were violated. Specifically, Clemmons alleges

 Dominique’s following rights were violated:

         Her rights under the Fourth and Fourteenth Amendments to be free from
          unreasonable search and seizure;

         Loss of physical liberty;

         Intentional, offensive contact with her body;

         Fear of imminent peril resulting from an attempt to injure;

         Right to be free from unlawful detention;

         Right to be free from excessive and deadly force;

         Deprivation of liberty without due process of law; and

         Deprivation of liberty without equal protection of the law.

 (Doc. 93, ¶¶ 35, 40).

        Clemmons also alleges there is a pattern or practice of negligent conduct similar to

 what led to the death of Dominique. Specifically, she mentions another incident in which

 Sgt. Skaggs was involved in a chase that resulted in the drowning death of the person whom

 he was chasing in 2002. Clemmons also referenced a PCSO 2017 high-speed chase that

 resulted in the death of the three occupants of that vehicle.

                            PROCEDURAL BACKGROUND

        Clemmons, who was initially represented by counsel, brought this case in June

 2018, against these Defendants and several others. Besides Clemmons, the mothers of the

 other two deceased minors were also Plaintiffs. The Defendants moved to dismiss the

 Complaint on various grounds, including that Clemmons and the other Plaintiffs could not


                                               3
Case 8:18-cv-01497-JSM-AEP Document 115 Filed 01/08/20 Page 4 of 11 PageID 443



 sue for violation of their civil rights and that the decedents were not parties to the suit. In

 other words, Defendants argued Clemmons and the other mothers lacked standing to sue

 on behalf of the decedents for violation of the decedents’ constitutional rights.

        Before responding to the motions to dismiss, Clemmons’ counsel withdrew.

 Clemmons, proceeding pro se, responded to the various motions to dismiss. The

 predecessor judge dismissed the original complaint as a shotgun pleading but did not

 address the other grounds raised by Defendants, such as Clemmons’s standing to sue.

        Clemmons timely filed the Amended Complaint on September 9, 2019—more than

 a year after the case was filed. In it, Clemmons is now the only Plaintiff, and she brings the

 case “as natural mother of Dominique Battle.” (Doc. 93, p. 1). Clemmons sues both Sheriff

 Gualtieri and Sgt. Skaggs in their “personal and official capacities,” and sues PCSO. The

 Amended Complaint has two counts. Count I is a § 1983 claim against Sheriff Gualtieri

 and Sgt. Skaggs, in their personal and official capacities, and against PCSO. Count II is a

 claim for negligence under Florida law against PCSO alone.

                           MOTION TO DISMISS STANDARD

        Federal Rule of Civil Procedure 12(b)(6) allows a complaint to be dismissed for

 failure to state a claim on which relief can be granted. When reviewing a motion to dismiss,

 courts must limit their consideration to the well-pleaded allegations, documents central to

 or referred to in the complaint, and matters judicially noticed. See La Grasta v. First Union

 Securities, Inc., 358 F.3d 840, 845 (11th Cir. 2004) (internal citations omitted); Day v.

 Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005). Courts must accept all factual allegations as




                                               4
Case 8:18-cv-01497-JSM-AEP Document 115 Filed 01/08/20 Page 5 of 11 PageID 444



 true and view the facts in a light most favorable to the plaintiff. See Erickson v. Pardus,

 551 U.S. 89, 93–94, 127 S. Ct. 2197, 2200, 167 L. Ed. 2d 1081 (2007).

        Legal conclusions, however, “are not entitled to the assumption of truth.” Ashcroft

 v. Iqbal, 556 U.S. 662, 664 (2009). In fact, “conclusory allegations, unwarranted factual

 deductions or legal conclusions masquerading as facts will not prevent dismissal.” Davila

 v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003). To survive a motion to

 dismiss, a complaint must instead contain sufficient factual matter, accepted as true, to

 “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (internal

 quotation marks and citations omitted). This plausibility standard is met when the plaintiff

 pleads enough factual content to allow the court “to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Id. (internal citations omitted).

        In reviewing a pro se complaint, the court must hold the pro se pleading to a less

 stringent standard and must construe the complaint liberally. Tannenbaum v. United States,

 148 F.3d 1262, 1263 (11th Cir. 1998) (“Pro se pleadings are held to a less stringent

 standard than pleadings drafted by attorneys and will, therefore, be liberally construed.”

 (citation omitted)). Although courts afford liberal construction to pro se litigants’

 pleadings, litigants appearing pro se must adhere to the procedural requirements of the

 Federal Rules of Civil Procedure as well as the Local Rules for the Middle District of

 Florida. McNeil v. United States, 508 U.S. 106, 113 (1993).

                                        DISCUSSION

        Defendants raise various arguments why Clemmons’s claims should be dismissed.

 First, Defendants argue the Amended Complaint is a shotgun pleading. Second, Defendants


                                               5
Case 8:18-cv-01497-JSM-AEP Document 115 Filed 01/08/20 Page 6 of 11 PageID 445



 argue Clemmons lacks standing since she has not alleged she is suing as personal

 representative of Dominique Battle. Third, to the extent Clemmons is bringing the claims

 on her own behalf, Defendants argue she fails to state a claim. Fourth, Sheriff Gualtieri

 argues the Amended Complaint is devoid of factual allegations for which he could be

 liable, either personally or in his official capacity. Fifth, Sgt. Skaggs argues the Amended

 Complaint fails to state a claim against him in his personal or official capacity. Sixth, PCSO

 argues it is not a legal entity capable of being sued. Seventh, Defendants argues Clemmons

 failed to state a claim in count II based on § 768.28(9)(a), Florida Statutes. Finally,

 Defendants argue impertinent allegations and Clemmons’s demand for punitive damages

 should be stricken.

        After reviewing the Amended Complaint and the parties’ filings, the Court

 concludes the Amended Complaint must be dismissed. But Clemmons, who is pro se,

 should be given an opportunity to correct the deficiencies in the Amended Complaint,

 which no court has yet ordered her to correct.1 So the Court will dismiss the Amended

 Complaint without prejudice.

 A. Standing

        A threshold issue is whether Clemmons, as Dominique’s mother, has standing to

 sue for the deprivation of Dominique’s constitutional rights and negligence that caused

 Dominique’s death. “Florida's Wrongful Death Act establishes the personal representative



 1
  While the Court does not discourage Clemmons from proceeding pro se, the Court notes that §
 1983 claims are complex and greatly benefit from the expertise of experienced counsel.



                                               6
Case 8:18-cv-01497-JSM-AEP Document 115 Filed 01/08/20 Page 7 of 11 PageID 446



 of a decedent's estate as the sole party that may file a decedent's cause of action for

 wrongful death.” Weaver v. Myers, 229 So. 3d 1118, 1131 (Fla. 2017). And Florida’s

 Wrongful Death Act governs claims brought under § 1983 on behalf of a decedent.

 Robertson v. Wegmann, 436 U.S. 584, 589–90, 98 S. Ct. 1991, 1995, 56 L. Ed. 2d 554

 (1978). Parents who are not personal representatives of a decedent’s estate lack standing

 to sue on a decedent’s behalf. Benson v. Benson, 533 So. 2d 889, 889 (Fla. Dist. Ct. App.

 1988).

          Here, Clemmons has not alleged that she is the personal representative of

 Dominique’s estate. Instead, she brings the claims as Dominique’s mother. That is

 insufficient to confer standing to Clemmons.

          While Clemmons acknowledges this, she argues her claims should not be dismissed.

 Instead, Clemmons says the real party in interest (i.e., the personal representative of

 Dominique’s estate) should be substituted as the Plaintiff. (Doc. 107, pp. 8–9). But

 Clemmons has never moved to substitute the real party in interest as the Plaintiff, despite

 raising this same argument more than a year ago in response to motions to dismiss the

 original complaint. (Doc. 69, p. 6).

          Because Clemmons lacks standing, the Court concludes her claims must be

 dismissed. That said, despite her lack of diligence, the Court will allow Clemmons to file

 an amended complaint in which she substitutes as Plaintiff the personal representative of

 Dominique’s estate. The Court cautions Clemmons that if she files an amended complaint

 without substituting the personal representative as Plaintiff, the Court will have no choice

 but to dismiss her claims with prejudice for lack of standing.


                                              7
Case 8:18-cv-01497-JSM-AEP Document 115 Filed 01/08/20 Page 8 of 11 PageID 447



 B. Claims against PCSO

        PCSO argues that it is not an entity capable of being sued. Rather than responding

 to this argument, Clemmons responds that she has adequately alleged a claim against PCSO

 because she alleged that a custom, practice, or policy of PCSO caused the violation of

 Dominique’s constitutional rights.

        PCSO is correct that it is not a legal entity capable of being sued. See Roberson v.

 Pinellas Cty. Sheriff's Office, No. 8:17-CV-1380-T-23MAP, 2018 WL 1877458, at *1

 (M.D. Fla. Apr. 19, 2018) (explaining that PCSO is not a recognized legal entity under

 Florida law). So PCSO must be dismissed with prejudice.

        That said, Clemmons is not without an avenue of relief. While PCSO is not a legal

 entity capable of being sued, Pinellas County—the legal entity that governs PCSO—can

 be sued. And Clemmons has already brought a claim against Pinellas County because her

 claim against Sheriff Gualtieri in his official capacity is a suit against the county. Kentucky

 v. Graham, 473 U.S. 159, 165–66, 105 S. Ct. 3099, 3105, 87 L. Ed. 2d 114 (1985)

 (“Official-capacity suits, in contrast, ‘generally represent only another way of pleading an

 action against an entity of which an officer is an agent.’ As long as the government entity

 receives notice and an opportunity to respond, an official-capacity suit is, in all respects

 other than name, to be treated as a suit against the entity.”) (internal citations omitted); see

 also Faulkner v. Monroe Cty. Sheriff's Dep't, 523 F. App'x 696, 701 (11th Cir. 2013) (“So

 long as the government entity receives notice and an opportunity to respond, a suit against

 a person in their official capacity is to be treated as a suit against the entity.”). So while the




                                                 8
Case 8:18-cv-01497-JSM-AEP Document 115 Filed 01/08/20 Page 9 of 11 PageID 448



 Court is dismissing PCSO as a party to this action, Clemmons can still bring suit against

 the appropriate governmental entity by suing Sheriff Gualtieri in his official capacity.

 C. Shotgun Pleading

        Defendants argue the Amended Complaint is a classic example of a shotgun

 pleading such that they are without notice of the claims against them. Clemmons responds

 that the Amended Complaint set forth the claims against each Defendant with particularity.

        The Court concludes the truth is somewhere in the middle. For the most part,

 Clemmons set forth a straightforward § 1983 claim against Sgt. Skaggs in his individual

 capacity based on his chase of Dominique’s vehicle—despite being called off by PCSO

 and in violation of PCSO policies—his use of a PIT maneuver that caused Dominique’s

 vehicle to plunge into a pond, and his refusal to rescue Dominique as she drowned 15 feet

 from shore.

        There are several problems, though, that must be corrected. First, as noted above,

 Clemmons brings the claims on her behalf, which she lacks standing to do. Second, and

 more importantly, Clemmons is imprecise against whom the claims are brought and in what

 capacity. For instance, in count I, Clemmons brings a § 1983 claim against (1) Sheriff

 Gualtieri personally, (2) Sheriff Gualtieri in his official capacity, (3) Sgt. Skaggs

 personally, (4) Sgt. Skaggs in his official capacity,2 and (5) PCSO. To provide clarity,




 2
   Because a claim against Sgt. Skaggs in his official capacity is duplicative of a claim against
 Sheriff Gualtieri in his official capacity (i.e., both are claims against Pinellas County), Clemmons
 need not sue Sgt. Skaggs in his official capacity.



                                                  9
Case 8:18-cv-01497-JSM-AEP Document 115 Filed 01/08/20 Page 10 of 11 PageID 449



 Clemmons should bring her claims in separate counts against each Defendant, and in those

 counts incorporate only the facts relevant to that action.

        For instance, a suit against Sheriff Gualtieri in his official capacity under § 1983 is

 commonly called a Monell claim. In a Monell claim, a plaintiff must allege “(1) that his

 constitutional rights were violated; (2) that the municipality had a custom or policy that

 constituted deliberate indifference to that constitutional right; and (3) that the policy or

 custom caused the violation.” McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004).

 So Clemmons allegations about other incidents of PCSO deputies being involved in chases

 that led to deaths relates to the cause of action.

        But those same allegations would not pertain to a claim against Sheriff Gualtieri in

 his individual capacity. In fact, it is unclear under what theory Clemmons believes Sheriff

 Gualtieri, individually, violated Dominique’s constitutional rights.

        So when amending the complaint, Clemmons should (1) bring each count against

 only a single Defendant, (2) incorporate the facts relevant to only that claim in the count,

 and (3) clearly articulate her theory of liability for the alleged acts or inactions of that

 Defendant. This will provide notice to Defendants of the specific claims against them.

 D. Other Deficiencies

        Defendants argue there are several other deficiencies with the Amended Complaint,

 such as failure to state a claim and potential immunity issues. Given the issues already

 identified, the Court declines to consider the remaining arguments until Clemmons has

 amended her complaint. Once her theories against each individual Defendant are more




                                               10
Case 8:18-cv-01497-JSM-AEP Document 115 Filed 01/08/20 Page 11 of 11 PageID 450



 precisely articulated, the Court can better consider issues like qualified and sovereign

 immunity.

       Accordingly, it is ORDERED AND ADJUDGED that:

       1.     Defendants Bob Gualtieri, Howard Skaggs, and Pinellas County Sheriff's

              Office’s Motion to Dismiss Amended Complaint (Doc. 99) is GRANTED.

       2.     Defendant Pinellas County Sheriff’s Office is DISMISSED WITH

              PREJUDICE.

       3.     Plaintiff Yashica Clemmons shall file an amended complaint within sixty

              (60) days from the date of this Order, correcting the deficiencies identified

              in this Order and substituting the real party in interest as Plaintiff. Failure to

              file an amended complaint will result in this action being dismissed without

              prejudice without further notice.

       DONE and ORDERED in Tampa, Florida, this 8th day of January, 2020.




 Copies furnished to:
 Counsel/Parties of Record




                                              11
